EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Janina Malone on 29 December 2021.

The application has been amended as follows: 
Claim 1:
“other” in line 10 should read “others”
“the periphery” in line 11 should read “a periphery”
“diagonal planes” in line 13 should read “diagonal planes of the plurality of diagonal planes”
“the long axis” in line 15 should read “a long axis”
“the in-vivo end opening of the main guidewire channel is arranged in the vicinity of the long axis of the oval,” in lines 16-17 should be removed

Claim 7:
“an end face of an in-vivo end” in line 3 should read “the in-vivo end face”

Claim 9:
“the step surfaces are located between the adjacent diagonal planes” in line 8 should read “the plurality of step surfaces are located between adjacent diagonal planes of the plurality of diagonal planes”

Claim 12:
“is used for guiding” in line 2 should read “is configured to guide”
“are used for guiding” in line 3 should read “are configured to guide”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, “wherein an in-vivo end face of the guiding body is formed as a step structure, which has a plurality of diagonal planes, each of the plurality of diagonal planes is parallel to the others, a section of the guiding body is circular, outside edges of the plurality of diagonal planes on a periphery of the guiding body could be joined into an oval, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are respectively formed on different diagonal planes of the plurality of diagonal planes, and wherein the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along a long axis of the oval, and all of the in-vivo end openings of the plurality of guidewire-guiding channels are arranged at a same side of the in-vivo end opening of the main guidewire channel,” as mentioned in claim 1, in combination with the other recited elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791